Citation Nr: 0810639	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  03-18 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for lumbago, low back 
pain, and a herniated disc.

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to an initial rating in excess of 50 percent 
for service-connected depressive disorder NOS.  

5.  Entitlement to an initial rating in excess of 10 percent 
for service-connected bilateral chest scars.  

6.  Entitlement to an initial compensable rating for service-
connected erectile dysfunction. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  In February 2002, the RO granted service 
connection for bilateral chest scars, evaluated as 
noncompensable (0 percent disabling).  The veteran appealed, 
and in August 2002, the RO increased the veteran's evaluation 
for his service-connected bilateral chest scars to 10 
percent.  However, since this increase did not constitute 
full grants of the benefits sought, the increased rating 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  In October 2003, the RO granted service 
connection for depression, evaluated as 50 percent disabling, 
and erectile dysfunction, evaluated as noncompensable.  In 
January 2004, the RO denied service connection for pes 
planus, a back condition, and a bilateral knee condition.  

In October 2007, the veteran was afforded a hearing before 
the undersigned, who is the Acting Veterans Law Judge 
rendering the determinations in these claims and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

During his hearing, held in October 2007, the veteran stated 
that he desired to withdraw his appeals on the issues of 
service connection for a bilateral hip condition, and an 
initial rating in excess of 30 percent for service-connected 
pseudofolliculitis barbae.  See 38 C.F.R. § 20.702(e) (2007).  
Accordingly, these issues are not before the Board at this 
time.  


FINDINGS OF FACT

1.  The veteran does not have pes planus that was caused or 
aggravated by active duty.  

2.  The veteran does not have lumbago, low back pain, or a 
herniated disc, that was caused or aggravated by active duty, 
or by a service-connected disability.  

3.  The veteran does not have a knee disability that was 
caused or aggravated by active duty, or by a service-
connected disability.  

4.  The veteran's depressive disorder NOS has been manifested 
by complaints of being obsessed with his chest scars, and 
depression, with GAF scores of between 40 and 70; his 
psychiatric disorder has not resulted in occupational and 
social impairment with deficiencies in most areas.  

5.  The veteran's service-connected bilateral scars are 
productive of bilateral T-shaped scars that are 3/4-inch wide, 
14 centimeters in length, slightly hypopigmented, with a 
grape-sized soft tissue deficit, a quarter-sized area at six 
o'clock on the right, and a dime-sized area on the left; but 
not functional loss.  

6.  The veteran does not have penile deformity.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred or aggravated during service.  
38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.306 (2007).  

2.  Lumbago, low back pain, and a herniated disc, were not 
incurred in or aggravated by the veteran's active military 
service, or a service-connected disability, nor may arthritis 
of the lumbar spine be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.310 (2007).  

3.  A knee disability was not incurred in or aggravated by 
the veteran's active military service, or a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2007).  

4.  The criteria for an initial evaluation in excess of 50 
percent for depressive disorder NOS have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 
9435 (2007).  

4.  The criteria for an initial rating in excess of 10 
percent for bilateral chest scars have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7, 4.118, 
Diagnostic Codes 7801, 7804, and 7805 (as in effect prior to 
August 30, 2002, and thereafter).  

5.  The criteria for an initial compensable disability rating 
for service-connected erectile dysfunction have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.20, 4.31, 4.115b, 
Diagnostic Codes 7599-7522 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he is entitled to service connection 
for bilateral pes planus, lumbago, low back pain, and a 
herniated disc, and a bilateral knee disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007).  The Board notes that 
38 C.F.R. § 3.310, the regulation which governs claims for 
secondary service connection, has been amended recently. The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision.  71 Fed. Reg. 52,744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is specific evidence that the increase in disability is 
due to the natural progress of the disease.  Id.

A.  Pes Planus

The veteran's service medical records include his entrance 
examination report, dated in December 1977, and associated 
documents, which show that the veteran denied a history of 
flat feet, and foot trouble.  However, in two different parts 
of the report, he was noted to have moderate pes planus.  

Given the foregoing, the evidence is sufficient to show that 
the veteran had preexisting pes planus, and that such injury 
was "noted" upon entrance into service.  Crowe.  Therefore, 
the presumption of soundness does not attach, and need not be 
rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 25178 (2004).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service, and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).  Temporary or intermittent flare- ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The 
presumption of aggravation is applicable only if the pre- 
service disability underwent an increase in severity during 
service.  Id. at 296; see also Beverly v. Brown, 9 Vet. App. 
402, 405 (1996).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  

The Board finds that the evidence in insufficient to show 
that the veteran's pes planus underwent an increase in 
disability during service.  The veteran's service medical 
records show that in November 1980, he was treated for foot 
pain, at which time he was noted to have moderately flat 
feet.  The assessment was metatarsalgia (service connection 
is in effect for bilateral metatarsalgia).  The next relevant 
report is dated about 21/2 years later, in March 1983, and it 
notes a history of foot pain and discomfort that had been 
successfully treated.  The provisional diagnosis is somewhat 
difficult to read, but appears to note symptomatic pes planus 
- metatarsalgia.  The veteran's separation examination 
report, dated in November 1983, shows that he was noted to 
have pes planus with mild symptoms.  As for the post-service 
medical evidence, it  consists of VA and non-VA reports, 
dated between 2002 and 2006, which shows that the earliest 
post-service medical evidence of treatment for pes planus is 
found in VA progress notes, dated in 2003.  These reports 
note inter alia complaints of heel pain, a burning sensation 
in the soles of the feet, foot pain that was "secondary to 
flat feet," and obesity.  A March 2003 VA progress note 
indicates that an X-ray of the feet contains an impression of 
normal calcaneal study, negative for plantar spurs.  An April 
2004 VA progress note shows that the veteran reported that he 
was employed as a barber, "which requires a person to be on 
his feet."  In summary, the veteran's flat feet were noted 
to be "moderate" upon entrance into service, and "mild" 
upon separation from service, and the earliest post-service 
evidence of treatment for foot symptoms comes over 17 years 
after separation from service.  Furthermore, there is no 
competent evidence of record to show that the veteran's 
preexisting pes planus was aggravated by his service.  In 
this regard, the Board has considered a notation in a June 
2004 VA progress note, that the veteran's "military career 
involved increased stresses on feet which caused mal 
alignments to occur."  However, this notation is afforded no 
probative value, as it is clearly "by history" only, it 
makes no citation to the veteran's medical history, such as 
clinical findings during service, or thereafter, and it is 
not shown to have been based on a review of the veteran's C-
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).  

Based on the foregoing, the Board finds that the veteran's 
pre-existing pes planus did not undergo an increase in 
disability during service.  As the disability underwent no 
increase in severity during service, aggravation may not be 
conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

B.  Lumbago, Low Back Pain, Herniated Disc

The veteran's service medical records do not show treatment 
for low back symptoms, or a diagnosis involving the lumbar 
spine.  The veteran's separation examination report, dated in 
November 1983, shows that his spine was clinically evaluated 
as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2002 and 2006.  This evidence includes 
VA progress notes, dated beginning in 2003, which show 
treatment for chronic low back pain.  A VA progress note 
contains a notation indicating that the veteran's back pain 
is "probably" related to flat feet; other notes indicate 
that it is due to a herniated disc.  See VA progress notes, 
dated in March and September of 2003, and February 2004.  A 
June 2004 VA progress note indicates that the veteran has a 
small right central focal disc protrusion at L4-L5, and mild 
degenerative disease at L5-S1.  A VA X-ray report, dated in 
March 2003, contains an impression noting narrowed 
lumbosacral interspace, with an otherwise unremarkable lumbar 
spine.  

A statement from B.D.M.C., D.C., dated in March 2003, states 
that "flat feet may have an effect on low back pain and 
degenerative joint disease," and that, "This condition, 
along with the stresses associated with military duty such as 
stair climbing and marching, can accelerate low back pain and 
disk degeneration and increase the chances for him having low 
back pain."  A letter from B.D.M.C., D.C., dated in June 
2003, states that he was been treating the veteran for a low 
back condition since August 1992 and January 1993, with 
additional treatment in 1995, 1997, 2000, and 2003.  He 
asserts that the veteran has had a chronic low back condition 
for 11 years.  

With regard to the claim for service connection for lumbago, 
low back pain, and a herniated disc, the Board finds that 
this claim must be denied.  The veteran was not treated for 
low back symptoms during service, and his spine was 
clinically evaluated as normal in his November 1983 
separation examination report.  Given the foregoing, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, it appears that he began receiving 
treatment for low back symptoms in August 1992.  This 
treatment comes at least seven years after separation from 
active duty service.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence showing that the veteran has a low 
back condition that is related to his service.  In this 
regard, the March 2003 statement from B.D.M.C., D.C., is 
afforded no probative value, as it is vague, speculative, and 
is not shown to have been based on a review of the veteran's 
C-file.  Prejean.  Finally, there is no medical evidence to 
show that arthritis of the low back was manifest to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, 
service connection on a direct or presumptive basis is not 
warranted.  

However, the veteran's primary argument is that he has a low 
back disability due to his flat feet.  In part I.A., the 
Board has determined that service connection is not warranted 
for flat feet, and there is no competent evidence associating 
a low back disability with a service-connected disability.  
Therefore, service connection for a low back disability 
secondary to flat feet, or a service-connected disability, is 
not warranted under 38 C.F.R. § 3.310; Allen.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.  

C.  Bilateral Knee Disability

The veteran's service medical records do not show treatment 
for knee symptoms, or a diagnosis involving the knees.  The 
veteran's separation examination report, dated in November 
1983, shows that his lower extremities were clinically 
evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2002 and 2006.  This evidence includes 
a June 2004 VA progress note indicates that the veteran has 
knee pain due to flat feet, which has caused mal-alignment 
and "compensatory strategies."  He was also noted to have 
LCL (lateral collateral ligament) slippage.  

The Board finds that the claim must be denied.  The veteran 
was not treated for knee symptoms during service, and his 
lower extremities were clinically evaluated as normal in his 
November 1983 separation examination report.  Given the 
foregoing, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, it appears that he began 
receiving treatment for knee symptoms in 2002.  This 
treatment comes at least 17 years after separation from 
active duty service.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  
Furthermore, there is no competent evidence showing that the 
veteran has a knee condition that is related to his service.  
Accordingly, service connection on a direct basis is not 
warranted.  

However, the veteran's primary argument is that he has a knee 
disability due to his flat feet.  In part I.A., the Board has 
determined that service connection is not warranted for flat 
feet, and there is no competent evidence associating a knee 
disability with a service-connected disability.  Therefore, 
service connection for a low back disability secondary to 
flat feet, or a service-connected disability, is not 
warranted under 38 C.F.R. § 3.310; Allen.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

D.  Conclusion

In reaching these decisions, the Board has considered a 
number of the articles submitted in support of the claims, 
which indicate that flat feet may cause joint disorders that 
include the low back and the knee.  However, the Board has 
determined that service connection is not warranted for flat 
feet/pes planus, and the Board finds that overall, this 
literature is so general in nature, and nonspecific to the 
appellant's case, that the Board affords it little probative 
weight, as none of it discusses generic relationships to such 
a degree of certainty that, under the facts of this case, 
they provide sufficiently probative medical evidence 
demonstrating a causal relationship between any of the 
claimed conditions and service, or a service-connected 
disability to warrant a grant of the claims.  See e.g. 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Accordingly, the claims for service connection must be 
denied.  

The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).  

II.  Increased Initial Evaluations

The veteran asserts that he is entitled to an initial rating 
in excess of 50 percent for service-connected depressive 
disorder NOS, an initial rating in excess of 10 percent for 
service-connected bilateral chest scars, and an initial 
compensable rating for service-connected erectile 
dysfunction.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

A.  Depressive Disorder NOS

The RO has evaluated the veteran's depressive disorder under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9435.  Under DC 9435, 
a 50 percent evaluation is warranted for: occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for: Occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A GAF Score of 41 to 
50 denotes serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF Score of 51 
to 60 denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id., at. 47.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).  

The veteran was not treated for psychiatric symptoms during 
service.  Rather, in an October 2003 rating decision, the RO 
granted service connection for a depressive disorder under 
38 C.F.R. § 3.310.  More specifically, the RO granted service 
connection for a depressive disorder as secondary to service-
connected bilateral chest scars.  The veteran was shown to 
have undergone surgery for gynecomastia during service, and 
he subsequently complained that he was depressed due to the 
residual scarring.  In this regard, the medical evidence also 
contained notations of "body dismorphic disorder," and 
indicated that the veteran had bilateral T-shaped scars that 
were 3/4-inch wide, slightly hypopigmented, with a grape-sized 
soft tissue deficit, and were characterized as "a slight 
physical anomaly."  See May 2003 VA progress note.   Other 
VA progress notes noted that the scars were 14 centimeters in 
length, well-healed, with minimal scar formation inferior to 
the nipple bilaterally, with a quarter-sized area at six 
o'clock on the right, and a dime-sized area on the left, 
symmetrical breasts, no masses, minor nerve disruption.  One 
examiner commented, "His plastics repair truly looks great 
compared to many that I have seen in the past."  See VA 
progress notes, dated in April and October of 2003.  In 
addition, service connection is in effect for erectile 
dysfunction, and he has reported poor self-esteem and failed 
marriages secondary to this.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2002 and 2006.  VA progress notes show 
ongoing treatment for psychiatric symptoms, primarily 
manifested by an obsession with his chest scars, as well as 
complaints of irritability, anhedonia, and social isolation, 
and feelings of worthlessness, and hopelessness.  His 
medications included Wellbutrin.  

A psychiatric examination report from W.R.B., Jr., M.D., 
dated in June 2004, shows that the veteran complained of 
irritability, being reclusive, depression, and interrupted 
sleep.  It was noted that he had no suicide attempts or panic 
attacks, a history of three marriages, and that he was using 
Wellbutrin and Citalopram.  He stated that he lived with his 
mother and son, that he had no friends, that he was self-
employed as a barber, and that he occasionally went to church 
or to the park.  On examination, he was alert and 
cooperative, with no loose associations or flight of ideas.  
Mood was subdued and affect was appropriate.  He denied 
nightmares, flashbacks, intrusive thoughts, and homicidal and 
suicidal ideation or intent.  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented times three.  Remote and recent memory was good.  
Insight and judgment were adequate.  The Axis I diagnoses 
were depressive disorder NOS, and body dismorphic disorder.  
The Axis V diagnosis was a GAF score of 50.  

A psychiatric examination report from K.M., M.D., dated in 
November 2005, shows that the veteran complained of 
depression, being obsessed with his chest scars, and an 
inability to get an erection, poor sleep, isolation, 
decreased energy and motivation, and feelings of hopelessness 
and helplessness.  He asserted that he had thoughts of 
suicide in the past.  He stated that he worked part-time as a 
barber, with reduced hours due to depression.  On 
examination, he was neatly and appropriately groomed.  Eye 
contact was poor.  Behavior was appropriate.  He had normal 
psychomotor activity.  Affect and mood were depressed.  He 
was oriented to person, place, time, and the purpose of the 
exam.  Recent and remote memory was intact.   There were no 
delusions or hallucinations.  He was obsessed with the way he 
looks, but had no obsessional rituals.  There was no suicidal 
or homicidal ideation.  Insight and judgment were fair.  
There was no history of panic attacks.  Penile exams were 
noted to be normal, with no deformities.  The Axis I 
diagnoses were depressive disorder NOS, and body dismorphic 
disorder.  The Axis V diagnosis was a GAF score of 40.  

The Board finds that an evaluation in excess of 50 percent is 
not warranted.  The veteran's symptoms are not sufficiently 
severe to have resulted in occupational and social impairment 
with reduced reliability and productivity, and the Board has 
determined that the preponderance of the evidence shows that 
the veteran's depressive disorder more closely resembles the 
criteria for not more than a 50 percent rating.  The Board 
notes that while there is some evidence of symptoms as 
required for a 70 percent rating, specifically, work 
difficulty, and difficulty in adapting to stressful 
circumstances, the Board has determined that the 
preponderance of the evidence is that the veteran's 
depression more closely resembles the criteria for a 50 
percent rating.  The veteran's symptoms appear to be 
primarily manifested by an obsession with an area of the body 
that is normally covered, specifically, his chest scars.  
These scars have been found to be bilateral T-shaped scars 
that were 3/4-inch wide, slightly hypopigmented, with a grape-
sized soft tissue deficit, and have been characterized as "a 
slight physical anomaly."  He was assigned GAF scores of 
between 40 to 70, which suggests a wide range of symptoms, 
i.e., from mild symptomatology to impairment in reality 
testing or communication.  In this regard, the Board finds 
that the lower GAF scores are not sufficiently supported by 
the accompanying findings to warrant an increased rating.  
See generally, Brambley v. Principi, 17 Vet. App. 20, 26 
(2003) (indicating that although a GAF Scale score may be 
indicative of a certain level of occupational impairment, it 
is only one factor in determining an appellant's degree of 
disability).  Specifically, there is no evidence of 
obsessional rituals which interfere with routine activities; 
speech that was intermittently illogical, obscure, or 
irrelevant (his speech was unremarkable); near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively (there is no 
evidence of panic attacks); impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
The evidence also shows that he has been found to be 
oriented, have an intact memory, with no delusions or 
hallucinations, and no suicidal or homicidal ideation.  
Insight and judgment have been characterized as "fair," and 
"adequate."  Based on the foregoing, the Board finds that 
the evidence does not show that the veteran's symptoms are of 
such severity as to warrant a 70 percent rating.  The Board 
concludes that the veteran's depressive disorder is not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 50 percent under DC 9435.  See 38 C.F.R. § 4.7.  



B.  Bilateral Chest Scars

In February 2002, the RO granted service connection for 
bilateral chest scars, evaluated as noncompensable, with an 
effective date for service connection of December 27, 2000.  
The veteran appealed.  In August 2002, the RO increased the 
veteran's evaluation to 10 percent, with an effective date 
for the 10 percent rating of December 27, 2000.  

The RO has evaluated this disability as 10 percent disabling, 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  Under DC 
7804 (as in effect prior to August 30, 2002), a 10 percent 
evaluation is warranted for scars that are superficial, 
tender and painful on objective demonstration.  

The medical evidence for consideration consists of VA and 
non-VA medical reports, dated between 2002 and 2006.  

An examination report from G.B., M.D., dated in December 
2002, shows that the veteran was shown to have a scar under 
his right breast that was three centimeters (cm.) long and 
three cm. broad at its widest spot, and that it tapered down 
to 1.5 cm.  This scar was depigmented.  There was a depressed 
area of tissue loss above the scar that measured 3 cm. x 3 
cm. and which was not depigmented.  On the left, there was a 
scar under the left breast that was 11 cm. long and one cm. 
wide, that was partially depigmented.  It was covered in some 
places with keloid formation that was not very prominent.  
There was no underlying tissue loss.  The scars were 
described as not tender on palpation, but disfiguring.  The 
diagnosis was scars on chest with pigmentation loss.  

A VA progress note, dated in June and July of 2002, note that 
the veteran had bilateral "T" intramammary incisions that 
were well-healed, with some widening and hypertrophy.  The 
veteran complained of itching.  A September 2002 VA progress 
note indicates that there was some hypopigmentation, and that 
the scars were flattened and widened.  

A June 2003 letter from H.G.D., M.D., states that the veteran 
has a deficit of breast tissue in the lower portion of the 
right breast which cannot be corrected.

VA progress notes, dated in 2003, show that the veteran had 
bilateral T-shaped scars that are 3/4-inch wide, 14 centimeters 
in length, slightly hypopigmented, with a grape-sized soft 
tissue deficit, a quarter-sized area at six o'clock on the 
right, and a dime-sized area on the left.  His scars have 
been found to be well-healed, with minimal scar formation 
inferior to the nipple bilaterally, symmetrical breasts, no 
masses, minor nerve disruption.  His scars have been 
characterized as "a slight physical anomaly."  Another 
examiner stated, "the results of his gynecomastia repair are 
acceptable."  Finally, another examiner noted, "His 
plastics repair truly looks great compared to many that I 
have seen in the past."  See VA progress notes, dated in 
April, May, and October of 2003. 

A September 2003 examination report from G.T.B., M.D., shows 
that on examination, the veteran was found to have a 3 cm. x 
3 cm. scar with definite tissue loss below the right nipple, 
and below, a horizontal 13 cm. scar.  Under the left breast 
there was a 3 cm. scar, and below, a horizontal 11 cm. scar.  
When he lifted his arms the right nipple was higher than the 
left.  

The RO has evaluated the veteran's scars as 10 percent 
disabling under DC 7804. The Board initially notes that the 
10 percent rating is the maximum rating provided for under DC 
7804 (as in effect prior to August 30, 2002).  

A compensable rating is not warranted under any other 
potentially applicable code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801 (as in 
effect prior to August 30, 2002), a 30 percent evaluation is 
warranted for third degree burn scars of an area or areas 
exceeding 12 square inches (77.4 cm. squared).  

Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to 
August 30, 2002), other scars will be rated on limitation of 
function of the part affected.  

A rating in excess of 10 percent is not warranted under DC 
7801 or 7805 (as in effect prior to August 30, 2002).  The 
evidence fails to show that his scar is productive of a 
limitation of function. Furthermore, the evidence does not 
show that the veteran has third degree burns, or that his 
scars exceed 12 square inches.  Therefore, the criteria for a 
rating in excess of 10 percent are not shown to have been met 
under DC 7801 or 7805 (as in effect prior to August 30, 
2002).  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

Under 38 C.F.R. § 4.118, DC 7801 (scars other than scars of 
the head, face, or neck, that are deep or cause limited 
motion) (as in effect August 30, 2002), a 20 percent 
evaluation is warranted for an area or areas exceeding 12 
square inches (77 square centimeters).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  Note (2).  

Under 38 C.F.R. § 4.118, DC 7805 (as in effect August 30, 
2002), scars, other, are to be evaluated based on limitation 
of function of the affected part.  

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 10 
percent are present under the revised criteria.  As 
previously noted, there is no medical evidence to show that 
the veteran's scars exceed 12 square inches.  With regard to 
DC 7805, the Board's earlier discussion of this diagnostic 
code (which is unchanged from August 2002), is incorporated 
herein.  Briefly stated, there is no evidence to show that 
his scars are productive of a limitation of function.  
Therefore, the criteria for a rating in excess of 10 percent 
are not shown to have been met under DC 7801 or 7805 (as in 
effect August 30, 2002).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. Section 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  Thus, the 
Board has reviewed the entirety of the disability picture, 
but finds that it is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  

After careful consideration of the evidence the Board finds 
that the criteria for an evaluation in excess of 10 percent 
have not been met under either the old or the new criteria, 
and that the claim must be denied.  



C.  Erectile Dysfunction

The veteran asserts that a compensable evaluation is 
warranted for his erectile dysfunction.  He asserts that his 
penis will retract/ "suck up into his body," that he cannot 
achieve an erection, and that he cannot have sex anymore.  
See e.g., veteran's statement, received in May 2004; June 
2004 psychiatric examination report; November 2005 
psychiatric examination report.  

As for the history of the disability in issue, the veteran's 
service medical records show that in 1982, he was treated for 
venereal warts several times.  He was provided with topical 
medication and on one occasion there was apparently some 
confusion as to when it should be washed off, and the veteran 
subsequently complained of painful burning.  The assessments 
noted a condylomata acuminata, venereal warts, and 
"secondary infection, probably staph."  The records 
indicate that photographs were taken, however, no photographs 
are associated with the service medical records.  In 1983, he 
complained that he had a constriction at the base of his 
penis, although he indicated that he could have intercourse 
without problems.  The impression was possible penis 
constriction with erection.  

In October 2003, the RO granted service connection for 
erectile dysfunction, evaluated as noncompensable, with an 
effective date for service connection of March 3, 2003.   

There is no specific disability rating for erectile 
dysfunction, and the RO has evaluated the veteran's erectile 
dysfunction under 7599-7522.  See 38 C.F.R. § 4.27 (2007) 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  The use of DC 
7599 represents an unlisted disability that required rating 
by analogy to one of the disorders rated under 38 C.F.R. § 
4.115b.  Id.  The hyphenated diagnostic code in this case 
indicates that a disability of the genitourinary system under 
Diagnostic Code 7599 is the service-connected disorder, and 
it is rated as if deformity of the penis with loss of 
erectile power under Diagnostic Code 7522 were the residual 
condition.  

The Board can find no other diagnostic code provision that 
would be more appropriate in rating the veteran's disability.  
There is no evidence that he has had removal of half or more 
of his penis, or that glans have been removed, such that 
would warrant consideration under Diagnostic Codes 7520 or 
7521, respectively.  Therefore, Diagnostic Code 7522 is most 
appropriate to rate this disability.  

Pursuant to Diagnostic Code 7522, two distinct elements are 
required for a compensable, 20 percent, disability rating: 
penile deformity and loss of erectile power.  

The relevant medical evidence consists of VA and non-VA 
medical reports, dated between 2002 and 2006.  This evidence 
includes a VA progress note, dated in March 2003, which shows 
complaints of penile contraction that occurred on a random 
basis, not necessarily during intercourse, with no problems 
maintaining or sustaining an erection or diminished sex 
drive.  There were no relevant findings.  The relevant 
assessment noted possible penile muscle spasms.  A VA 
progress note, dated in February 2005, notes that the veteran 
complained that he upon erection he had a tightness along the 
shaft, and that his penis "draws up."  He denied curvature, 
and stated that at times he was able to get an erection that 
was sufficient for penetration.  On examination, the veteran 
had normal genetalia and circulation, no penile lesions, no 
plaque, and that the testes were descended bilaterally.  The 
note states that it was suspected that the veteran had a 
psychogenic component to his erectile dysfunction, and the 
assessment was "erectile dysfunction - psychogenic."

An examination report from Dr. G.T.B., dated in September 
2003, shows that the veteran asserted that he had penile 
deformity with erectile dysfunction, that his penis had 
shrunk, and that he had difficulty getting an erection.  He 
reported a history of urinary tract infections in 1982 and 
1986.  He indicated that he had erections once a week, that 
resulted in 60 days of lost time from work.  On examination, 
the penis was normal.  The left testicle was rather small, 
but the right was normal.  The diagnosis was normal penis, 
with negative subjective or objective factors.  In an 
addendum, the examiner stated that it was at least as likely 
as not that the veteran's condition was psychological, as 
there was no evidence of penis deformity.  

The Board finds that the claim must be denied.  The evidence 
shows that the veteran has repeatedly reported experiencing 
impotence.  However, the evidence shows that the veteran's 
penis and testes have been found to be within normal limits.  
He is able to achieve erections, and examiners have indicated 
that he has a psychogenic component to his erectile 
dysfunction.  As the veteran is not shown to have both penile 
deformity and loss of erectile power, the Board finds that he 
is properly evaluated at the noncompensable level for 
erectile dysfunction.  See 38 C.F.R. § 4.31 (2007).  
Furthermore, he has already been awarded special monthly 
compensation under 38 U.S.C. § 1114, subsection (k), 38 
C.F.R. § 3.350(a), due to loss of use of a creative organ, so 
he is already being compensated for loss of use.  In any 
event, a compensable rating is not warranted under Diagnostic 
Code 7522.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).  

In reaching this decision the Board had also considered the 
issue of whether the veteran's service-connected erectile 
dysfunction, standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, due solely 
to the veteran's service-connected erectile dysfunction as to 
render impractical the application of the regular schedular 
standards.  Accordingly, the regular schedular standards and 
the assigned noncompensable disability rating adequately 
compensates the veteran for any adverse impact caused by his 
erectile dysfunction.  The Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.  



III.  Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

In April 2003 (service connection claims for pes planus, a 
low back disorder, and a bilateral knee disability), May 2004 
(service connection for knee disability, and increased 
ratings for depression, and erectile dysfunction), October 
2004 (increased evaluation for chest scars), and March 2005 
(service connection claims, and increased evaluation for 
chest scars), the RO sent the veteran notice letters 
(hereinafter "VCAA notification letters") that informed him 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  The April 2003 VCAA notification letter was sent 
before the initial AOJ decisions on the service connection 
claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

With regard to the claims for service connection, no further 
notice is needed as to any disability rating or effective 
date matters.  As the claims have been denied, any questions 
as to the disability rating or the appropriate effective date 
to be assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

With regard to the claims for higher initial ratings, the 
Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in February 2002 (chest scars), and October 2003 
(depression and erectile dysfunction), disability ratings 
were assigned, and effective dates were established.  
Therefore the veteran's claims were substantiated as of 
February 2002, and October 2003.  Any error in failing to 
provide §5103(a) notice could not be prejudicial to the 
veteran because the purpose of §5103(a) notice is to provide 
notice of what is required for the veteran to substantiate 
his claim, and here, his claim has been substantiated.  See 
Id. (holding that the Board does not commit prejudicial error 
in concluding that a VCAA-notice letter complied with § 
5103(a) and § 3.159(b), where a claim for service connection 
has been substantiated, because such notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.

VA satisfied these duties by issuance of complying rating 
decision in February 2002, and October 2003, the March 2003 
and August 2004 statements of the case, and several 
supplemental statements of the case between 2004 and 2006.  
In October 2007, the veteran was afforded a hearing.  
Further, the record also shows that the veteran has actual 
knowledge of the evidence necessary to substantiate his 
claims for higher initial evaluations, based upon his 
arguments those presented by his representative.  See e.g., 
May 2007 Informal Hearing Presentation.  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's available service medical records, as well as VA 
and non-VA medical records.  Finally, the veteran has been 
afforded VA examinations as necessary.  

As to the claimed pes planus, the Board determines that a VA 
examination was not "necessary" for adjudication of the 
veteran's service connection claim.  As discussed in greater 
detail above, the veteran's SMRs weigh against a finding that 
his disability underwent an increase in severity in service.  
As the Board finds this evidence and the post-service medical 
records sufficient to resolve this appeal, VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Furthermore, as the 
claim for service connection for pes planus is being denied, 
VA has no further duty to provide an examination or opinion 
on the remaining claims for service connection.  In essence, 
even if those disabilities were found to be secondary to his 
flat feet as he has claimed, service connection would not be 
warranted.  The Board therefore concludes that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).




ORDER

Service connection for bilateral pes planus is denied.  

Service connection for lumbago, low back pain, and a 
herniated disc, is denied.  

Service connection for a bilateral knee disability is denied.  

An initial rating in excess of 50 percent for service-
connected depressive disorder NOS is denied.  

An initial rating in excess of 10 percent for bilateral chest 
scars is denied.  

An initial compensable rating for erectile dysfunction is 
denied.  


____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


